RESTRICTED STOCK AGREEMENT

THIS AGREEMENT made this 2nd day of January 2008, between Noven Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Jeffrey Eisenberg (“Grantee”).
Capitalized terms not defined herein shall have the meaning ascribed thereto in
a certain Letter Agreement between the Company and the Grantee, as of dated
January 2, 2008.

1. Award.

(a) Shares. Pursuant to the Noven Pharmaceuticals, Inc. 1999 Long-Term Incentive
Plan (the “Plan”), and the Employment Letter of even date herewith between the
Company and Grantee, the Company hereby grants to the Grantee 7,342 shares (the
“Shares”) of the Company’s Common Stock, par value $0.0001 pursuant to the terms
and conditions set forth herein.

(b) Plan Incorporated. Grantee acknowledges receipt of a copy of the Plan, and
agrees that this award of the Shares shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Agreement.

2. Shares, Vesting /Termination of Employment. Grantee hereby accepts the Shares
and agrees as follows:

(a) Vesting. Shares shall become vested upon the dates described in the
following schedule:

                 
Date
  Incremental
Vesting   Cumulative
Amount Vested
 
               
March 31, 2008
    12.5 %     12.5 %
 
         

June 30, 2008
    12.5 %     25 %
 
               
September 30, 2008
    12.5 %     37.5 %
 
               
December 31, 2008
    12.5 %     50 %
 
               
March 31, 2009
    12.5 %     62.5 %
 
               
June 30, 2009
    12.5 %     75 %
 
               
September 30, 2009
    12.5 %     87.5 %
 
               
December 31, 2009
    12.5 %     100 %
 
               

(b) Termination of Employment Generally. Unless otherwise provided in this
Agreement, upon termination of Grantee’s employment with the Company the Shares
which have not vested at the time of such termination of employment shall be
forfeited and revert to the Company immediately upon such termination of
employment, and the Grantee shall have no rights whatsoever to such Shares.
Furthermore, the Shares which have vested at the time of such termination of
employment shall not forfeit or revert and shall be retained and owned by the
Grantee.

(c) Termination by the Company without Cause, by Grantee for Good Reason, due to
Death or Disability during or subsequent to the Interim Term. In the event of
termination of Grantee’s employment with the Company on or before December 31,
2009, by virtue of: 1) termination by the Company without Cause; 2) termination
by Grantee for Good Reason or 3) Grantee’s death or Disability, all the Shares
unvested at the time of such termination shall immediately vest. This Section
2(c) shall not apply unless the Parties execute a reasonable mutual waiver and
release (which execution shall not be unreasonably withheld).

(d) Termination by the Company for Cause. In the event Grantee’s employment with
the Company is terminated by the Company for Cause, all the Shares vested and
unvested shall be forfeited and revert to the Company immediately upon such
termination of employment, and the Grantee shall have no rights whatsoever to
such Shares.

(e) .Resignation as Interim CEO. In the event Grantee resigns his position as
the Interim CEO during the Interim Period without Good Reason, all the Shares
shall be forfeited and revert to the Company and the Grantee shall have no
rights whatsoever to such Shares.

(f) Transferability. The Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, until
December 31, 2009, unless the Grantee’s employment with the Company is
terminated under the circumstances described in Section 2(c) of this Agreement,
in which case the restrictions described in this Section 2(f) shall lapse upon
termination.

3. Certificates. With respect to Shares issued pursuant to this Agreement, each
certificate representing such Shares shall bear the following legend:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to restrictions on transfer and other terms and conditions, which are set forth
in the Noven Pharmaceuticals, Inc. 1999 Long-Term Incentive Plan (the “Plan”),
and in an Agreement entered into by and between the registered owner of such
shares and the Noven Pharmaceuticals, Inc. (the “Company”), dated as of
January 2, 2008 (the “Award Agreement”). A copy of the Plan and the Award
Agreement may be obtained from the Secretary of the Company.”

4. Withholding. To the extent that the grant, the receipt or the vesting of any
Shares results in income to Grantee for federal or state income tax purposes,
Grantee shall deliver to the Company at the time of such grant, receipt or
vesting, as the case may be, such amount of money as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and,
if Grantee fails to do so following reasonable notice by the Company, the
Company, may in its sole discretion, (i) cause the Shares that are the subject
of the applicable tax withholding and the Grantee’s right to receive such Shares
that are the subject of the applicable tax withholding to be forfeited or
(ii) withhold from any cash or stock remuneration then or thereafter payable to
Grantee any tax required to be withheld by reason of such resulting compensation
income.

5. Status as a Shareholder. Subject to the restrictions set forth herein, the
Grantee shall have all rights of a shareholder applicable to the Restricted
Stock, whether vested or unvested, including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto;
provided, however, that any shares issued to Grantee as a dividend or
distribution shall be subject to the same terms and conditions set forth herein.
The Grantee shall have no rights as a shareholder with respect to any Restricted
Stock which is forfeited.

6. Status and Issuance of Shares. Grantee agrees that the Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws. Grantee also agrees (i) that
the certificates representing the Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Shares on the stock transfer records of the Company if such proposed
transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of Shares may be postponed for such
period as may be required to comply with applicable requirements of any national
securities exchange or any requirements under any law or regulation applicable
to the issuance or delivery of such Shares. The Company shall not be obligated
to issue or deliver the Shares if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.

7. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Shares.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee.

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all as of the date first above written.

NOVEN PHARMACEUTICALS, INC.

By: /s/ Jeff Mihm
Name: Jeff Mihm
Title: Vice President, General Counsel and Corporate Secretary


GRANTEE

/s/ Jeffrey Eisenberg

1

Please Check Appropriate Item (One of the boxes must be checked)*:



  •   I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b).



  •   I do desire the alternative tax treatment provided for in Internal Revenue
Code Section 83(b) and desire that forms for such purpose be forwarded to me.



*   I acknowledge that the Company has suggested that before this block is
checked that I check with a tax consultant of my choice.

Please furnish the following information for shareholder records:

     
     
(Given name and initial must be used
for stock registry)
       
Social Security Number
(if applicable)              
Birth Date
Month/Day/Year              
Name of Employer      
Address (Zip Code)        
Day phone number

United States Citizen: Yes     No     

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.

2